
	
		II
		110th CONGRESS
		2d Session
		S. 3694
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Sanders (for
			 himself, Mr. Inhofe, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Emergency Economic Stabilization Act to
		  limit obligations to $350,000,000,000, absent majority approval by the
		  Congress.
	
	
		1.Congressional approval
			 required for economic assistanceSection 115 of the Emergency Economic
			 Stabilization Act (Public Law 110–343) is amended—
			(1)in subsection (a)(3)—
				(A)by striking unless there is enacted,
			 within 15 calendar days of and inserting until there is enacted,
			 not later than 15 calendar days after; and
				(B)by striking
			 , effective upon the expiration of such 15-day period,;
			 and
				(2)in subsection
			 (c)—
				(A)in the subsection
			 heading, by striking Disapproval and inserting
			 Approval;
				(B)in paragraph (1),
			 by striking disapproving and inserting
			 approving;
				(C)in paragraph
			 (2)(C), by striking disapproval and inserting
			 approval; and
				(D)in paragraph
			 (2)(D), by striking disapproves and inserting
			 approves.
				
